DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Kumoi et al. US 2017/0197259 (hereafter--Kumoi--) is the closest art of record.
In regards to claims 1, 6, 9 and 14, Kumoi discloses as on Figures 1-2, an insert (1), comprising: a first surface (2); a second surface (4); and a ridge line located at an intersection of the first surface and the second surface, wherein the first surface comprises a first corner (where cutting corner 9 is disposed at), a first side (where cutting edge 8 is disposed at) extended from the first corner, and a second side (where the cutting edge 10 is disposed at) extended from the first corner, the ridge line comprises a corner cutting edge (9) located on the first corner, a first cutting edge (8) located on the first side, and a second cutting edge (10) located on the second side, and the first surface further comprises a first region located from the first cutting edge (8) toward a midportion of the first surface, a second region located from the second cutting edge (10) toward the midportion of the first surface, and a concave part (7b) located on the second region.
Kumoi fails to disclose that the first side comprises a first ridgeline located further away from the first corner than the concave part, and a second ridge line located closer to the first corner than the concave part, and the first ridgeline and the second ridgeline are located on one imaginary straight line in a front view of the first surface.  A modification of the device of Kumoi to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722